Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-19 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 1-19 filed on May 27, 2022 have been fully considered but they are not deemed to be persuasive for the 112 rejection of claims 1-19. The rejection is respectfully maintained as set forth in the last Office Action mailed on March 02, 2022.



Claim Rejections - 35 USC § 112
The text of those sections of title 35 U.S.C. 112(b) OR 35 U.S.C. 112 (pre-AIA ) second paragraph code not included in this action can be found in a prior Office Action.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claims 1, 9, and 12 recite the limitation step “(C)(2)"; claims 8 and 19 recite the limitation step “(C)(1); and claims 2, 8, 13, and 19 recite the limitation “the appropriate CD service.” There are insufficient antecedent basis for these limitations in the claims.
Claims 1, 9, and 12 recite the limitation "attempting to determine information (category) about the content, wherein the information (category) comprises at least a size of the content, and wherein the size of the content (category) is not determined,” which is unclear about follow the steps if the size of the content is determined and also unclear about the base for determining the size of the content; therefore, the claims 1, 9, and 12 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.



Allowable Subject Matter
Applicant’s response (terminal disclaimer) with respect to double patenting rejection of the claims 1-19 filed on November 24, 2021 have been fully considered but they are deemed to be persuasive for the double patenting rejection of claims 1-19.
Applicant’s arguments with respect to 102 rejections of the claims 1-19 filed on May 27, 2022 have been fully considered but they are deemed to be persuasive for the 102 rejection of claims 1-19. The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious the steps of: attempting to determine a size of the requested content, and the size of the requested content is not determined; assigning the request to a generic CD service to process the request, the generic CD service comprises at least one server; and the generic CD service processing the request; and providing the size of the content.

Response to Arguments
Applicant’s response with respect to the claims 1-19 filed on May 27, 2022 have been fully considered but they are not deemed to be persuasive for the 112 rejection of claims 1-19. The rejection is respectfully maintained as set forth in the last Office Action mailed on March 02, 2022.The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims  1-19).



THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Additional References
The examiner as of general interest cites the following references.
a. 	Salkintzis, U.S. Patent Application Publication No. 2013/0311614 A1.
b.	Wormald et al, U.S. Patent Application Publication No. 2009/0088188 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453
                                                                                                                                                                                            August 30, 2022